UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7428



HERMAN WINNS,

                                            Petitioner - Appellant,

          versus


A. J. PADULA, Warden of Lee Correctional
Institution; STATE OF SOUTH CAROLINA; HENRY
DARGAN MCMASTER, Attorney General of South
Carolina; DERRICK MCFARLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:05-cv-02522-RBH)


Submitted: November 15, 2006              Decided: November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Herman Winns, Appellant Pro Se. Derrick K. McFarland, OFFICE OF
THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Herman Winns seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely his 28 U.S.C. § 2254 (2000) petition.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Winns has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -